internal_revenue_service number release date index number 468a ----------------------- ---------------- ----------------------------------------------------- ----------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------------ telephone number --------------------- refer reply to cc psi b06 plr-133719-18 date may in re transfer of assets of a qualified_fund under sec_468a legend unit owner date seller parent seller seller operator unit purchaser purchaser subsidiary purchaser dre -------------------------- ----------------------------- -------------------------- -------------------------------------------------------- ------------------------- --------------------------------------------------------- ------------------------- --------------------------------------------- ------------------------------------------ ---------------------------------------------------------- -------------------------- ------------------------------------------------------------ ------------------------- ----------------------------------------------------------- purchaser operator joint_venture ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- state state state state state location region date date date -------------- ---------------------- ---------- -------------- ---------------- ----------- ------------------- ------- ------- ------------ -------------------- plr-133719-18 date date date a b c d e f g dear ----------------- ---------------------------- ------------------- ----------------------------------------- -- ------------------ -- ------------------ ---------------- ---------- ------------------- ------------------- ------------------- this letter responds to your request for private_letter_ruling dated date you requested rulings regarding the federal_income_tax consequences under sec_468a of the internal_revenue_code and sec_1_468a-6 of the treasury regulations regarding the transfer of a qualified nuclear decommissioning reserve fund maintained for the decommissioning of the unit the transfer of the qualified nuclear decommissioning reserve fund is in conjunction with the transfer of the entity that owns the unit unit owner from seller to purchaser seller has represented that at the time that the private_letter_ruling was submitted the facts were as follows seller parent is incorporated in state and acts as the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return seller parent and its subsidiaries and affiliates operate on a calendar_year basis and use the accrual_method of accounting seller is a wholly-owned indirect subsidiary of seller parent incorporated in state seller owns all of the equity of unit owner a state corporation which owns the unit the associated nuclear decommissioning trust and the nuclear decommissioning liability for the unit unit owner owns unit which is located in state the unit is a ---------------------- nuclear power plant unit is operated by operator a corporate affiliate of unit owner with offices located in state and state electricity generated by the unit is sold to wholesale customers or into the region power market the operating license for the unit is issued by the united_states nuclear regulatory commission nrc and expires on date unit owner and operator are both named on the license with unit owner obligated to undertake the decommissioning of the unit and operator charged with the safe operation of the unit plr-133719-18 possession and handling of special nuclear material and compliance with the nrc regulations the unit is expected to cease production on date and all nuclear fuel will be transferred from the reactor to wet storage in the spent fuel pool before date once certified to the nrc that the reactor has been defueled the unit will enter the decommissioning phase of its life cycle and the operating license will be amended by the nrc to a status of possession-only license unit owner maintains a master nuclear decommissioning trust that is dedicated to the decommissioning of the unit the trust the agreement between unit owner and the trustee regarding the purposes and operation of the trust authorizes the deposit and holding of assets in two sub-trusts that are trusts under state law one that meets the requirements for a nuclear decommissioning reserve fund within the meaning of sec_468a qualified_fund and one that does not meet those requirements non-qualified fund the assets of the trust had a fair_market_value on date of a net of accrued income_tax on net realized gains the values of the assets of the qualified_fund on date were b and assets valued at c were held in the non-qualified fund purchaser is a----- -----------------with headquarters in state purchaser files its federal_income_tax return on a calendar_year basis using the accrual_method of accounting purchaser is an ---------------------------company that with its affiliates specializes in -------------------------------------------------------------------------------------------------- ------------------ purchaser subsidiary is a ----------------------------------------------of purchaser purchaser dre is a wholly-owned subsidiary of purchaser subsidiary and is a state disregarded limited_liability_company purchaser dre’s sole member is purchaser subsidiary purchaser seeks to acquire the unit and through its indirectly wholly-owned affiliate purchaser operator operate or hold for decommissioning the unit as licensed by the nrc purchaser represents that it expects purchaser operator to engage with joint_venture a u s -based joint_venture of purchaser and a location corporation to perform the decommissioning of the unit seller and purchaser entered into an equity purchase and sale agreement dated date purchase agreement for the purchase by the purchaser of all of the equity of unit owner in a transaction that will be treated as the sale of assets for u s federal_income_tax purposes the transaction the transaction is expected to close in date closing the terms of the purchase agreement require that on the date of closing seller will sell all membership interests in unit owner to purchaser dre in consideration for d plr-133719-18 immediately prior to the closing seller represents that unit owner will effectuate a statutory conversion under state law from its current status as a corporation to a limited_liability_company the conversion for federal_income_tax purposes seller represents that the conversion is treated as unit owner liquidating into its sole parent seller as a result the unit and trust which includes the qualified_fund will be transferred from unit owner to seller for u s federal_income_tax purposes conversion transfer prior to the conversion unit owner is for u s federal_income_tax purposes the owner of both the unit and the qualified_fund immediately after the conversion seller will be for u s federal_income_tax purposes the owner of both the unit and the qualified_fund because of the conversion the assets of unit owner including the unit and the qualified_fund will be deemed distributed to seller in a deemed liquidation for u s federal_income_tax purposes unit owner represents that it will not elect to be treated as an association_taxable_as_a_corporation under sec_301_7701-3 and will not be treated as separate from its owner seller subsequent to the closing unit owner represents it will change its name as of the closing the nuclear decommissioning liability associated with the unit is expected to be approximately e and the trust is expected to hold assets valued at approximately f of which g will reside in the qualified_fund the transfer of the trust to purchaser including the beneficial interests in the trust and the qualified_fund shall be referred to as the fund transfer seller operator on behalf of itself and unit owner purchaser and purchaser subsidiary represent that such entities will submit an application to the nrc for approval of the indirect transfer of control of the license for the unit from seller to purchaser and the transfer of operational authority from seller operator to purchaser operator the nrc application the nrc application will also seek approval of an amendment to the license to reflect the change in from of unit owner from a state corporation to a state limited_liability_company and the post-transfer name change_of the same entity upon the closing of the transaction unit owner will be a disregarded_entity of purchaser and will be a licensee and will have all rights and obligations under the nrc license for the unit and purchaser operator will conduct licensed activities at the unit after closing neither seller nor any of its affiliates will be a licensee or have any authorized rights or obligations under the nrc license for the unit as part of the nrc application seller operator unit owner purchaser and purchaser operator plan to provide information in respect of the purposes for the transaction necessitating the license transfer and the technical financial qualifications of unit owner and purchaser operator for being licensees under the license upon the closing of the transaction seller and purchaser represent that the risk and responsibility for decommissioning the site will be transferred to purchaser unit owner will retain full responsibility for funding purchaser operator’s costs of decommissioning the unit as part of the transaction seller represents that unit plr-133719-18 owner will retain full control and title to the asset of the trust and qualified_fund that are intended to be sufficient to satisfy the expected decommissioning costs unit owner and seller regarding their respective transfers represent that immediately before the relevant transfer each entity will have a qualifying interest in the unit within the meaning of sec_1 468a- will have maintained its qualified_fund as a_trust under applicable state law for the exclusive purpose of providing funds for decommissioning will have maintained the qualified_fund as a separate and the sole qualified b fund for the unit will not have made any contributions to the qualified_fund other than those for which a deduction will be allowed under sec_468a the assets of the qualified_fund will have been used exclusively to a satisfy in whole or in part liability for decommissioning costs of the unit b pay administrative costs and other incidental_expenses of the qualified_fund and c make investments to the extent the assets of the qualified_fund were not needed to satisfy the purposes of a and b above the trust agreement for the qualified_fund provides that the assets in the qualified_fund must be used as authorized in sec_468a and the regulations thereunder including the prohibition against self-dealing and that the agreement cannot be amended to violate such provisions and the qualified_fund did not engage in self-dealing seller and purchaser as transferees in respect of the qualified_fund represent that immediately after each relevant transfer each entity will have a qualifying interest in the unit within the meaning of sec_2 will maintain the qualified_fund as a_trust under applicable state law for the exclusive purpose of providing funds for decommissioning will maintain its qualified_fund as a separate and the sole qualified_fund for 468a-1 b the unit will not make any contributions to the qualified_fund other than those for which a deduction is allowed under sec_468a and the regulations thereunder the assets of the qualified_fund will be used exclusively to a satisfy in whole or in part liability for decommissioning costs of the unit b pay administrative costs and other incidental_expenses of the qualified_fund and c make investments to the extent the assets of the qualified_fund were not needed to satisfy the purposes of a and b above and the trust agreement for the qualified_fund will provide that the assets in the qualified_fund must be used as authorized in sec_468a and the regulations plr-133719-18 thereunder including the prohibition against self-dealing and that the agreement cannot be amended to violate such provisions requested rulings subject_to the approval from the nrc seller and purchaser request the following rulings effective as of the fund transfer the qualified_fund will not be disqualified by reason of the fund transfer seller purchaser and the qualified_fund will not recognize gain_or_loss under sec_3 after the fund transfer the qualified_fund will continue to be treated a sec_468a by reason of the fund transfer satisfying the requirements of sec_468a following the fund transfer the tax basis in the qualified_fund will be the same as the tax basis in those assets immediately before the fund transfer law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund or a qualified_fund sec_468a provides that any amount distributed or deemed distributed from a qualified_fund other than for purposes of paying costs described in sec_468a during any taxable_year is includible in the gross_income of the taxpayer for that year sec_468a authorizes the treasury_department to prescribe regulations regarding the disposition of an interest in a nuclear power plant and the tax treatment of the transfer of the assets of the related qualified_fund sec_468a requires each taxpayer who elects the application of sec_468a to establish a nuclear decommissioning reserve fund for each nuclear power plant to which that election applies sec_468a provides that the rate_of_tax on the income of a qualified_fund is twenty percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any person contributing to the qualified_fund for the decommissioning of a nuclear power plant or unit thereof sec_468a provides that for purposes of sec_4951 a qualified_fund is treated in the same manner as a_trust described in sec_501 plr-133719-18 sec_468a provides that the united_states secretary_of_the_treasury may disqualify a qualified_fund that violates any provision of the sec_468a or sec_4951 sec_468a provides that a taxpayer shall terminate the qualified_fund upon substantial completion of the decommissioning of the related nuclear power plant sec_1_468a-1 defines the term eligible_taxpayer as a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest means a a direct ownership_interest and b a leasehold interest in any portion of a nuclear power plant if the holder of the leasehold interest is primarily liable under federal or state law for decommissioning such portion of the power plant and no other person establishes a qualified_fund with respect to such portion of the nuclear power plant sec_1_468a-1 proves that a direct ownership_interest of a nuclear power plant does not include ownership of stock of a corporation that owns a nuclear power plant or ownership of an interest in a partnership that owns a nuclear power plant sec_1_468a-1 defines the terms nuclear decommissioning fund and qualified nuclear decommissioning fund as a fund that satisfies the requirements of sec_1_468a-5 the term nonqualified_fund means a fund that does not satisfy those requirements sec_1_468a-1 provides that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the burnishing or sale of electric energy sec_1 b provides that decommissioning costs mean all otherwise deductible expenses to be incurred in connection with entombment decontamination removal and disposal of the structure systems and components of a nuclear power plant that has permanently cease the production of electric energy decommissioning costs also include costs incurred in connection with the construction operation and ultimate decommissioning of a unit used solely to store spent nuclear fuel generated by the nuclear plant pending acceptance by the government for permanent storage or disposal sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law plr-133719-18 sec_1_468a-5 provides that a qualified nuclear decommissioning fund must be established exclusively for the purpose of funding the costs associated with decommissioning one or more nuclear facilities under this provision a single trust agreement may establish multiple funds for the exclusive purpose of providing funds for the decommissioning of a nuclear power plant thus for example a fund to be used for decommissioning that does not qualify as a nuclear decommissioning fund under sec_1_468a-5 may be established and maintained under a_trust agreement that governs a nuclear decommissioning fund sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-5 provides that except as otherwise provided in sec_1_468a-8 relating to special transfers under sec_468a a qualified nuclear decommissioning fund is not permitted to accept any contributions in cash or property other than cash payments with respect to which a deduction is allowed under sec_468a and sec_1 468a- a sec_1_468a-5 provides that the assets of a qualified nuclear decommissioning fund are to be used exclusively a to satisfy in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear plant to which the fund relates b to pay administrative and other incidental costs of the fund and c to the extent not currently required for the purposes described in a and b above to make investments sec_1_468a-5 provides that except as otherwise provided in sec_1_468a-5 the service may in its discretion disqualify all or any portion of a nuclear decommissioning fund if at any time during its tax_year a the fund does not satisfy the requirements of sec_1_468a-5 or b the fund and a disqualified_person engages in an act of self-dealing as defined in sec_1_468a-5 sec_1_468a-6 provides rules applicable to the transfer of all or a portion of a taxpayer’s qualifying interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund including a plant that has permanently ceased to produce electricity where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if - plr-133719-18 immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired and ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either - i the transferee acquires part or all of the transferor's qualifying interest in the nuclear power plant and a proportionate amount of the assets of the transferor's fund all such assets if the transferee acquires the transferor's entire qualifying interest in the plant is transferred to a fund of the transferee or ii the transferee acquires the transferor's entire qualifying interest in the plant and the transferor's entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1 468a- a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs i neither the transferor nor the transferor's qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor's qualified nuclear decommissioning fund to the transferee's qualified nuclear decommissioning fund or by reason of the transfer of the transferor's entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor's qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor's qualified nuclear decommissioning fund ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under plr-133719-18 468a f c for the taxable_year that includes the date of the transfer of the fund or fund assets neither the transferee nor the transferee's qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor's qualified nuclear decommissioning fund to the transferee's qualified nuclear decommissioning fund or by reason of the transfer of the transferor's entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor's qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee's qualified nuclear decommissioning fund will have a basis in the assets received from the transferor's qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor's qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions based on the information submitted by seller and purchaser we reach the following conclusions the qualified_fund will not be disqualified by reason of the fund transfer seller purchaser and or the qualified_fund will not recognize gain_or_loss under sec_468a by reason of the transfer of the qualified_fund after the fund transfer the qualified_fund will continue to be treated as satisfying the requirements of sec_468a following the fund transfer the tax basis in the qualified_fund will be the same as the tax basis in those assets immediately before the fund transfer except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described plr-133719-18 above the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is specifically conditioned on the approval of the transaction by a regulatory body having jurisdiction over such transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter to the appropriate industry director lb_i a copy of this ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
